                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY



    RAY ALLEN LUENSE, PAMELA PEARSON,
    DANIEL F. SETTNEK, and NEIL ROSE,
    Individually and as representatives of a class of
    participants and beneficiaries on behalf of the               Civil Action No. 20-6827
    Konica Minolta 401(k) Plan,                                          (JMV) (MF)

                  Plaintiffs,
                                                                          OPINION
           v.

    KONICA MINOLTA BUSINESS SOLUTIONS
    U.S.A., INC., BOARD OF DIRECTORS OF
    KONICA MINOLTA BUSINESS SOLUTIONS
    U.S.A., INC., KONICA MINOLTA 401(K)
    PLAN COMMITTEE, SANDRA SOHL,
    SUSAN MCCARTHY, and JOHN DOES 1-30,

                  Defendants.



John Michael Vazquez, U.S.D.J.

          This putative class action, brought under the Employee Retirement Income Security Act

(“ERISA”), arises out of allegations that fiduciaries of Konica Minolta’s 401(k) plan breached

their duties of loyalty and prudence and engaged in a prohibited transaction. Presently before the

Court is Defendants’ motion to dismiss Plaintiffs’ Complaint. The Court reviewed all the

submissions in support and in opposition1 and considered the motion without oral argument



1
  Defendants’ moving brief will be referred to as “Def. Br.,” D.E. 23-1. Plaintiffs’ opposition brief
will be referred to as “Opp. Br.,” D.E. 35. Defendants’ reply brief will be referred to as “Reply,”
D.E. 38. Plaintiffs also submitted two notices of supplemental authority, D.E. 40, 43, to which
Defendants filed responses, D.E. 41, 42, 45. On April 29, 2021 Plaintiffs filed a motion for leave
to submit supplemental authority, D.E. 46, which Defendants opposed, D.E. 47, and to which
Plaintiffs replied, D.E. 48. Plaintiffs filed a second motion for leave to file additional supplemental
pursuant to Federal Rule of Civil Procedure 78(b) and Local Civil Rule 78.1(b). For the reasons

discussed below, Defendants’ motion to dismiss is GRANTED in part and DENIED in part.

    I.      FACTS AND PROCEDURAL HISTORY2

         At issue in this matter is Konica Minolta Business Solutions U.S.A. Inc.’s (“Konica”)

401(k) plan (the “Plan”). The named Plaintiffs are four individuals who participated in the Plan.

Id. ¶¶ 19-22. They bring this action on behalf of themselves and a proposed class defined as “[a]ll

persons, except Defendants and their immediate family members, who were participants in or

beneficiaries of the Plan, at any time between June 4, 2014 and the present (the ‘Class Period’).”

Id. ¶ 50.

         Defendant Konica is a New York corporation with its principal place of business in New

Jersey. Id. ¶ 26. Konica is the sponsor, administrator, and a fiduciary of the Plan, within the

meaning of 29 U.S.C. § 1002(21)(A). Id. ¶ 30. Defendant Sandra Sohl “has been the Director,

Compensation, Benefits & HRIS at [Konica]” since April 2013. Id. ¶ 28. Defendant Susan

McCarthy has been the Manager, Compensation & HRIS at [Konica] since April 2014.” Id. ¶ 29.

The “Board Defendants” are a group comprised of Konica’s Board of Directors and each of its

individual members during the Class Period (John Does 1-10). Id. ¶ 32. The “Committee

Defendants” are a group comprised of both the Plan Committee to which Konica delegated certain

administrative and investment related duties, and each of its members during the Class Period

(John Does 11-20). Id. ¶ 35-38. The remaining Defendants, John Does 21-30, “include but are




authority on May 10, 2019, D.E. 49, which Defendants opposed, D.E. 50. The Court grants
Plaintiffs’ motions, D.E. 46, 49, and considers the parties’ filings related to supplemental authority.
2
 The factual background is taken from the Complaint (“Compl.”), D.E. 1. When reviewing a
motion to dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fowler v.
UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
                                                  2
not limited to, Konica officers and employees where are/were fiduciaries of the Plan . . . during

the Class Period.” Id. ¶ 39.

       The Plan is a single-employer “defined contribution” or “individual account” plan, within

the meaning of 29 U.S.C. § 1002(34). Id. ¶ 41. This type of plan “confer[s] tax benefits on

participating employees to incentivize saving for retirement.” Id. ¶ 3. “[T]he Plan provides for

individual accounts for each participant and for benefits based solely upon the amount contributed

to those accounts, and any income, expense, gains and losses, and any forfeitures of accounts of

the participants which may be allocated to such participant’s account.” Id. ¶ 41. As a result, the

Plan’s retirement benefits “are based solely on the amounts allocated to each individual’s account.”

Id.

       The Plan’s participants may contribute to their account, subject to limitations of the Internal

Revenue Code and other federal limits, and Konica matches a portion of employee contributions.

Id. ¶¶ 44-46. Participants can “direct the investment of their contributions into various investment

options offered by the Plan.” Id. ¶ 44. The Plan Committee determines the appropriateness of the

various investment offerings and monitors the performance of investments. Id. ¶ 47. During the

Class Period, “[v]arious funds were available to Plan participants for investing.” Id. ¶ 47. As of

December 31, 2019, the Plan offered 27 different investment options to its participants. Id. ¶ 49.

Of these options, some were “passively managed funds, which are “designed to track a market

index like the Standard & Poor’s 500,” and others were “actively managed funds, which have a

mix of securities selected by the fund manager based on his or her belief that they will beat the

market.” Id. ¶¶ 84-85. The Plan pays more for actively managed funds “in order to compensate

the fund managers and their associates for the work associated with stock picking.” Id. ¶ 85. The

Plan’s recordkeeper is Prudential Retirement Insurance and Annuity Company (“Prudential”),



                                                 3
which is paid “per participant recordkeeping and other administrative costs during the Class

Period.” Id. ¶ 136. The Plan fit the classification of a “Large” plan – as of December 31, 2017,

the Plan had more than $810 million in assets and as of December 31, 2018, it had more than $766

million. Id. ¶¶ 6-7.

       Plaintiffs allege that Defendants were fiduciaries of the Plan and that, pursuant to 29 U.S.C.

§ 1104(a)(1), they were required to manage and administer the Plan in the interest of the Plan’s

participants and bound by the duties of loyalty and prudence. Id. ¶¶ 59-60. As fiduciaries, 29

U.S.C. § 1105(a) provides that Defendants could be liable for another fiduciary’s breach of

responsibility. Defendants breached these duties, Plaintiffs allege, by including “many mutual

fund investments that were more expensive than necessary and otherwise were not justified on the

basis of their economic value to the Plan”; failing “to have a proper system of review in place to

ensure that participants in the Plan were being charged appropriate and reasonable fees for the

Plan’s investment options”; and failing “to leverage the size of the Plan to negotiate lower expense

ratios for certain investment options maintained and/or added to the Plan during the Class Period.”

Id. ¶¶ 66-67.

       Plaintiffs filed their Complaint on June 4, 2020. D.E. 1. The Complaint asserts three

claims: Count One alleges that Konica and the Committee Defendants breached the fiduciary

duties of loyalty and prudence; Count Two alleges that Konica and the Board Defendants failed to

adequately monitor other fiduciaries; and Count Three alleges a prohibited transaction based on

excessive and unreasonable compensation in violation of ERISA. Compl. ¶¶ 142-161. The current

motion followed.




                                                 4
   II.      STANDARD OF REVIEW

         Federal Rule of Civil Procedure 12(b)(6) permits a defendant to move to dismiss a count

for “failure to state a claim upon which relief can be granted[.]” To withstand a motion to dismiss

under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint is plausible on

its face when there is enough factual content “that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Although the plausibility standard “does not impose a probability requirement, it does

require a pleading to show more than a sheer possibility that a defendant has acted unlawfully.”

Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal quotation marks and

citations omitted). As a result, a plaintiff must “allege sufficient facts to raise a reasonable

expectation that discovery will uncover proof of [his] claims.” Id. at 789.

         In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v. Leading Edge Recovery Sols., No. 10-2945,

2010 WL 5146765, at *1 (D.N.J. Dec. 13, 2010).




                                                  5
    III.      ANALYSIS

              a. Article III Standing

           The Constitution provides that “judicial Power” extends to “Cases” and “Controversies[.]”

U.S. Const. art. III, § 2. To meet the case-or-controversy requirement, a plaintiff must show it has

standing to sue. See Raines v. Byrd, 521 U.S. 811, 818 (1997) (citation omitted). To establish

Article III standing, a plaintiff “must demonstrate ‘(1) an injury-in-fact, (2) a sufficient causal

connection between the injury and the conduct complained of, and (3) a likelihood that the injury

will be redressed by a favorable decision.”’ Finkelman v. Nat’l Football League, 810 F.3d 187,

193 (3d Cir. 2016) (quoting Neale v. Volvo Cars of N. Am., LLC, 794 F.3d 353, 358-59 (3d Cir.

2015)). An injury-in-fact requires a plaintiff to show that she suffered “an invasion of a legally

protected interest” that is “concrete and particularized[.]” Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992). A particularized injury means that it “must affect the plaintiff in a personal and

individual way.” Id. at 560, n.1. A concrete injury refers to one that actually exists; one that is

real and not abstract. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). In addition, “[t]he

injury must be concrete in both a qualitative and temporal sense[.]” Kamal v. J. Crew Grp., Inc.,

918 F.3d 102, 110 (3d Cir. 2019) (quoting Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)).

           Defendants argue that Plaintiffs lack standing to assert claims related to the eighteen

investment options in which they did not invest because they suffered no personal injury as a result

of those investments. Def. Br. at 24.3 Defendants further contend that Plaintiffs lack standing

with respect to their allegations that the Plan should have included more index funds and their



3
 The Complaint indicates that 27 different investment options were available to Plan participants
as of December 31, 2018. Compl. ¶ 49. Of these, 25 were challenged as imprudent. Id. ¶ 10.
The named Plaintiffs collectively participated in 7 of the 25 challenged investment options. Id. ¶¶
19-22.


                                                   6
allegations concerning the expense of the Plan’s investment options; Defendants allege that

Plaintiffs have failed to plausibly allege that they were injured or suffered losses in connection

with these allegations. Id. at 25. In opposition, Plaintiffs submit that this argument has been

rejected by courts across the country “because Plaintiffs’ losses in their Plan investment options,

as well as the higher recordkeeping fees they paid along with all other participants in the Plan are

fairly and properly traceable to Defendants’ breaches of the duties of prudence and loyalty as

described in the Complaint.” Opp. Br. at 12.

       Defendants rely on Thole v. U.S. Bank N.A., -- U.S. --, 140 S. Ct. 1615 (2020) for the

proposition that Plan participants lack standing to represent the Plan itself unless they were

personally injured by the challenged conduct. Def. Br. at 24-25. However, the Thole Court

emphasized that it was “[o]f decisive importance” that the relevant retirement plan was a defined-

benefit plan and not a defined-contribution plan. Id. at 1618. The Supreme Court explained as

follows:

               In a defined-benefit plan, retirees receive a fixed payment each
               month, and the payments do not fluctuate with the value of the plan
               or because of the plan fiduciaries’ good or bad investment decisions.
               By contrast, in a defined-contribution plan, such as a 401(k) plan,
               the retirees’ benefits are typically tied to the value of their accounts,
               and the benefits can turn on the plan fiduciaries’ particular
               investment decisions.

Id. Pursuant to Thole, Plaintiffs have standing with respect to the investment funds in which they

invested. McGowan v. Barnabas Health, Inc., No. 20-13119, 2021 WL 1399870, at *3 (D.N.J.

Apr. 13, 2021).

       As for the remaining investment funds in which the Plans were invested but the named

Plaintiffs were not, “Thole suggests . . . that a plaintiff has standing to sue on behalf of the Plan,

even if that particular plaintiff was not invested in each one of the Plan’s investment vehicles.” Id.

at *4. If a plan’s participants “have alleged an injury to their own investments by virtue of the
                                                  7
Fiduciaries’ mismanagement, sufficient to create a case or controversy for Article III purposes,”

then ERISA “grants the Participants a cause of action to sue on behalf of the Plan[].” Id. Since

Thole, courts “have generally rejected the argument that a plaintiff’s ERISA challenge must be

confined to the individual funds in which he or she invested.” Id. (citing district court cases).

       The Complaint alleges that “Plaintiff’s individual accounts in the Plan were harmed

because they invested in investment options that would have been removed from the Plan had

Defendants discharged their fiduciary duties.” Compl. ¶ 18. Additionally, Plaintiffs allege that

they and the Plan’s other participants “suffered financial harm as a result of the imprudent

investment options in the Plan” because they were deprived “of the opportunity to grow their

retirement savings by investing in prudent options with reasonable fees, which would have been

available . . . if Defendants had satisfied their fiduciary obligations.” Id. ¶ 17. Plaintiffs allege

Plan-wide injuries and, as a result, the Court finds that Plaintiffs have standing to challenge the

Plan’s management and to assert their ERISA claims. In re Quest Diagnostics Inc. ERISA Litig.,

No. 20-07936, 2021 WL 1783274, at *2 (D.N.J. May 4, 2021).

           b. Defendants’ Fiduciary Status

       As a threshold matter, the Court must first consider whether Defendants were acting as

fiduciaries under ERISA when taking the actions of which Plaintiffs complain. Perrone v. Johnson

& Johnson, No. 19-923, 2020 WL 2060324, at *6 (D.N.J. Apr. 29, 2020). Defendants submit that

the Committee was the sole fiduciary responsible for the actions Plaintiffs challenge and argue that

Plaintiffs have not plausibly alleged that Konica, the Board, the individual members of the Board,

and the individual members of the Committee functioned as fiduciaries with respect to the acts

alleged in the Complaint. Def. Br. at 5.




                                                 8
       “ERISA requires every plan to identify at least one ‘named fiduciary’ with the

responsibility for plan administration.” Perrone, 2020 WL 2060324 at *6 (citing 29 U.S.C. §

1102(a)(1)).   Additionally, individuals who act in a fiduciary capacity are also considered

fiduciaries of the plan, even if they are not expressly named. Id. ERISA provides that

               a person is a fiduciary with respect to a plan to the extent (i) he
               exercises any discretionary authority or discretionary control
               respecting management of such plan or exercises any authority or
               control respecting management or disposition of its assets, (ii) he
               renders investment advice for a fee or other compensation, direct or
               indirect, with respect to any moneys or other property of such plan,
               or has any authority or responsibility to do so, or (iii) he has any
               discretionary authority or discretionary responsibility in the
               administration of such plan.

29 U.S.C. § 1002(21)(A). “Because an entity is only a fiduciary to the extent it possesses authority

or discretionary control over the plan, we must ask whether [the entity] is a fiduciary with respect

to the particular activity in question.” Renfro v. Unisys Corp., 671 F.3d 314, 321 (3d Cir. 2011)

(internal quotation and citations omitted). Thus, when a breach of fiduciary duty is alleged, “the

threshold question is not whether the actions of some person employed to provide services under

a plan adversely affected a plan beneficiary’s interest, but whether that person was acting as a

fiduciary . . . when taking the action subject to complaint.” Id. (quoting Pegram v. Herdrich, 530

U.S. 211, 226 (2000)).

       Here, the relevant allegations concern the investment and administration of the Plan’s

assets and its recordkeeping expenses. Compl. ¶¶142-61. Most paragraphs in the Complaint make

allegations against “Defendants” without specifying exactly which Defendant was responsible for

each challenged action.4 Because the allegations are charged against Defendants collectively, it is




4
  Defendants have not raised the issue of group pleading, and the Court will not address it sua
sponte.
                                                 9
difficult to discern precisely what discretion each individual Defendant/group of Defendants had

and how they exercised it.

          Turning first to Konica, Plaintiffs allege that it is “the Plan sponsor, administrator, and a

fiduciary of the Plan within the meaning of . . . 29 U.S.C. § 1002(21)(A)” because it is a named

fiduciary under the Plan; it exercised discretionary authority and control over Plan management

and/or over disposition of Plan assets; and it appointed Plan fiduciaries. Compl. ¶ 30. Further,

Konica “has been responsible for ‘handling the day-to-day operations of the Plan,’ and . . . for the

administrative and investment responsibilities associated with the Plan.” Id. ¶ 31. Defendants

argue that Plaintiffs’ allegations that Konica is the Plan’s sponsor is insufficient to create fiduciary

status, and Plaintiffs’ allegations that Konica was a named fiduciary and the Plan’s administrator

are insufficient because Konica delegated these responsibilities to the Committee. Id. at 6-7.

Similarly, Defendants contend, appointing fiduciaries did not confer fiduciary responsibilities

upon Konica. Id. at 7.

          The Court agrees with Defendants that Konica is not a fiduciary of the Plan merely by

virtue of being its sponsor. See Fonti v. Health Prof’ls & Allied Emps., No. 13-4231, 2017 WL

1197759, at *9, n.7 (D.N.J. Mar. 31, 2017). However, Plaintiffs allege – and Defendants do not

contest – that Konica is a named fiduciary of the Plan and the Plan’s administrator.5 Compl. ¶¶

30-31; Def. Br. at 6. Nonetheless, the parties disagree as to whether Konica’s delegation of its

responsibilities as named fiduciary and Plan administrator absolved Konica of its fiduciary status.

Def. Br. at 6; Opp. Br. at 17. Plaintiffs allege that Konica delegated the following Plan functions

to the Committee: “[t]o act as a ‘Named Fiduciary’ under ERISA with respect to the control and




5
    The parties have not submitted a copy of the Plan with their pleadings or briefing.


                                                   10
management of assets of the Plan and provide oversight of the investments and funding policies

and objectives of the Plan”; “[e]stablish and periodically review the investment management

policies and/or guidelines of the Plan”; “[a]pprove the appointment of investment managers for

the Plan, and the policies and operating procedures governing investment managers”; “[m]onitor

the investment performance of the Plan”; “[r]eceive, review and keep on file reports of investment

performance, financial condition, receipts and disbursements of the Plan’s assets”; “[a]ppoint and

retain individuals to assist in the administration of the Committee’s duties under the Committee

Charter and under the Plan, including consulting services as it may require or as may be required

by any applicable law or laws”; “[a]ppoint and remove the trustee for the Plan and the Plan’s trust”;

and “[r]eport to the Board.” Compl. ¶ 36. The Complaint fails to allege what (if any) discretionary

authority Konica had post-delegation, and how Konica exercised that discretion. The Complaint

fails to allege that any fiduciary duties were non-delegable or that Konica maintained fiduciary

duties through other theories, such as agency.

       The parties appear to agree, however, that upon delegation of its ERISA fiduciary duties,

Konica maintained a duty to monitor the Committee’s actions. Def. Br. at 6; Pl. Opp. at 14. As a

result, the Count finds that Plaintiffs have plausibly alleged that Defendant Konica had a fiduciary

responsibility to monitor the Committee’s actions but have not adequately pled that Konica

maintained any additional fiduciary responsibilities with respect to the alleged conduct.

       The Court next considers whether Plaintiffs have sufficiently pled that the Board is a

fiduciary. Plaintiffs allege that the Board has “discretion to authorize Konica to contribute annual

profit-sharing amounts to the Plan participants.” Id. ¶ 34. Defendants argue that this is insufficient

to establish that the Board is a fiduciary because “decisions regarding how much to contribute to

the Plan are not ERISA fiduciary acts.” Def. Br. at 8. The Court agrees. Konica’s contribution



                                                 11
of annual profit sharing is not at issue in this lawsuit. There are no further allegations in the

Complaint as to the Board’s discretion and how it exercised that discretion. As a result, Plaintiffs

fail to sufficiently allege that the Board is a fiduciary with respect to the relevant actions.

        Turning to the individual members of the Board, Plaintiffs allege that each Board Member

“is/was a fiduciary of the Plan . . . during the Class Period, because each exercised discretionary

authority to appoint and monitor Plan fiduciary who had control over Plan management and/or

authority or control over management or disposition of Plan assets.” Compl. ¶ 32. Defendants

contend that this is insufficient to establish that the individual members were fiduciaries because

“the appointment of fiduciaries does not render the person making the appointment a fiduciary

with the same responsibilities as the appointee.” Def. Br. at 8. Rather, Defendants continue,

appointing a fiduciary only gives the appointor the duty to monitor and supervise the appointee.

Id. Defendants add that Plaintiffs have failed to sufficiently allege that individuals on the Board –

as opposed to the Board itself – had the authority to appoint Plan fiduciaries. Id. at 9. The Court

agrees. The Complaint is devoid of plausible allegations that any individual member of the Board

possessed or exercised discretionary authority over the appointment of Plan fiduciaries.6 The

Court concludes that Plaintiffs have failed to sufficiently plead that the individual members of the

Board were fiduciaries.

        Finally, the Court analyzes the fiduciary status of the individual members of the

Committee. The only apparently relevant allegation in the Complaint is the conclusory assertion

that “[t]he Committee and each of its members were fiduciaries of the Plan during the Class Period

. . . because each exercised discretionary authority over management or disposition of Plan assets.”



6
 Even if the Board Members did possess and exert this authority, as discussed above, by delegating
their responsibilities to the Committee, the individual Board Members only retained a fiduciary
duty to monitor the Committee – at least as alleged in the Complaint.
                                                  12
Compl. ¶ 37. This allegation is insufficient to plausibly plead that the individual Committee

members were fiduciaries. The Complaint also references two individual Defendants – Sohl and

McCarthy – who signed certain of the Plan’s forms 5500 and served as fiduciaries, Compl. ¶¶ 28-

29; however, these bare allegations are insufficient to establish that these individual Committee

members had discretionary authority over the Plan.

       The Court concludes that, in addition to the Committee – which Defendants agree is a

fiduciary – Plaintiffs have plausibly alleged that Konica had a duty to monitor the Committee.

Plaintiffs fail to plausibly allege that any other Defendants were fiduciaries with respect to the

actions challenged in the Complaint.

           c. Breach of the Fiduciary Duties of Prudence and Loyalty (Count One)

       ERISA’s fiduciary duties are governed by 29 U.S.C. § 1104; “ERISA fiduciaries are

required to act according to duties of prudence and loyalty to Plan participants.” In re Quest

Diagnostics, 2021 WL 1783274, at *3. These duties require fiduciaries to “act with the ‘care, skill,

prudence, and diligence under the circumstances’ that would be expected of a prudent man, and

do so ‘in the interest of the participants and beneficiaries’ and ‘for the exclusive purpose’ of

‘providing benefits to [them]’ while ‘defraying reasonable expenses of administering the plan.’”

Id. (alteration in original) (quoting 29 U.S.C. § 1104(a)(1)(A)-(B)). “To assert a claim for breach

of fiduciary duty under ERISA, Plaintiffs must allege that: ‘(1) a plan fiduciary (2) breache[d] an

ERISA-imposed duty (3) causing a loss to the plan.’” Peterson v. Ins. Servs. Office, Inc., No. 20-

13223, 2021 WL 1382168, at *3 (D.N.J. Apr. 13, 2021) (quoting Chaaban v. Criscito, 468 F.

App’x 156, 161-62 (3d Cir. 2012)).

       Count One is brought against Konica and the Committee Defendants. Because Plaintiffs

failed to plausibly allege that the individual Committee members were fiduciaries, or that Konica



                                                13
had fiduciaries responsibilities beyond a duty to monitor the Committee, Count One fails to state

a claim as to those Defendants. Defendants do not argue that Plaintiffs failed to adequately allege

the causation element. Therefore, the Court considers only whether Plaintiffs adequately stated a

claim that the Committee breached its fiduciary duties of prudence and loyalty.

                    i. Duty of Prudence

       “Under § 1104(a), fiduciaries are held to the prudent man standard of care, which is drawn

from trust law.” Sweda, 923 F.3d at 327 (citing Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828

(2015)). “A fiduciary must prudently select investments, and failure to ‘monitor . . . investments

and remove imprudent ones’ may constitute a breach.” Sweda, 923 F.3d at 328 (alteration in

original) (citing Tibble, 135 S. Ct. at 1828-29). Additionally, fiduciaries “must . . . understand and

monitor plan expenses.” Id. “‘Expenses, such as management or administrative fees, can

sometimes significantly reduce the value of an account in a defined-contribution plan,’ by

decreasing its immediate value, and by depriving the participant of the prospective value of funds

that would have continued to grow if not taken out in fees.” Id. (internal citation omitted) (quoting

Tibble, 135 S. Ct. at 1826). “Fiduciaries must also consider a plan’s ‘power . . . to obtain favorable

investment products, particularly when those products are substantially identical – other than their

lower cost – to products the trustee has already selected.’” Id. at 328-29 (alteration in original)

(quoting Tibble v. Edison Int’l, 843 F.3d 1187, 1198 (9th Cir. 2019).

       “Although hindsight cannot play a role in determining whether a fiduciary’s actions were

prudent, many allegations concerning fiduciary conduct are factual questions not properly

addressed at the motion to dismiss stage.” In re Quest Diagnostics, 2021 WL 1783274, at (internal

quotations and citations omitted). Whether a fiduciary complied with the duty of prudence “is an

inherently factual question.” McGowan, 2021 WL 1399870 at *5 (internal quotation omitted). To



                                                 14
determine whether a fiduciary breached its duty of prudence, courts “look[] to its ‘process rather

than results’ and inquir[e] whether ‘it employed the appropriate methods to investigate and

determine the merits of a particular investment.’” Silva v. Evonik Corp., No. 20-2202, 2020 U.S.

Dist. LEXIS 250206, at *9 (D.N.J. Dec. 30, 2020) (quoting Sweda, 923 F.3d at 333). “To survive

a motion to dismiss, however, Plaintiffs need not ‘directly allege how [Defendants] mismanaged

the Plan,’ so long as there is ‘substantial circumstantial evidence’ to permit the Court to

‘reasonably infer that a breach had occurred.’” Id. (alteration in original) (quoting Sweda, 923

F.3d at 332). Because ERISA does not require fiduciaries “to scour the market to find and offer

the cheapest possible fund,” Plaintiffs who rely on “circumstantial evidence must . . . provide a

sound basis for comparison – a meaningful benchmark – to show a prudent fiduciary in like

circumstances would have selected a different fund.” Id. (internal quotations omitted).

       In reviewing the Complaint, “the Court may not parse [it] ‘piece by piece to determine

whether each allegation, in isolation is plausible.’” Id. (quoting Sweda, 923 F.3d at 221). “Instead,

the Court employs a ‘holistic approach’ by considering all well-pleaded, non-conclusory

allegations, including the ‘range of investment options,’ ‘reasonableness of fees,’ ‘selection and

retention of investment options,’ and ‘practices of similarly situated fiduciaries.’ Id. (quoting

Sweda, 923 F.3d at 331).

       Here, the Complaint includes sufficient allegations that the Committee breached its duty

of prudence. First, Plaintiffs adequately plead that the Plan included funds with higher expense

ratios than comparable funds, and the Plan’s funds failed to outperform the less-expensive

comparable funds. For example, Plaintiffs allege that the Qualified Default Investment Alternative

selected for the Plan – the Principal Lifetime Hybrid CIT Z target retirement date fund – was

imprudent due to its unreasonable expense and underperformance as compared to less expensive



                                                 15
alternative target date funds. Compl. ¶ 48. In support, Plaintiffs include figures depicting that the

Plan’s target retirement date funds had net expense ratios of 0.29%, while comparable Vanguard

funds had net expense ratios of 0.13 to 0.15%. Id. ¶ 103. The Complaint alleges that the

comparable funds “employ the same investment strategies and have at least 90 percent similar

holdings” to those in the Plan. Id. The Complaint continues that “for at least 20” of the Plan’s

funds, “there are many equivalent investments that would cost participants far less than the funds

selected by Defendants.” Id. ¶ 104.

       Second, Plaintiffs sufficiently allege that many funds were retained in the Plan despite their

underperformance as compared to their benchmarks.         The Complaint includes comparisons of

thirteen of the Plan’s investments with one to five comparable low fee alternative funds. Id. ¶ 117.

Plaintiffs compare the net expense ratios, average annual returns, and the performance of the funds

in the Plan relative to their benchmarks. Id. The Complaint alleges that these figures demonstrate

that Defendants failed to regularly analyze the Plan’s investment options because a prudent

investor would have removed consistently underperforming investments. Id. ¶¶ 112-16.

       The Complaint also plausibly pleads a failure to monitor and/or control the Plan’s

recordkeeping expenses. Plaintiffs allege that the Committee failed to take steps to manage and

control recordkeeping costs, such as leveraging the large number of participants in the Plan to

negotiate lower per-participant recordkeeping fees; closely monitoring and tracking the

recordkeeper’s expenses “by demanding documents to summarize and contextualize the

recordkeeper’s compensation”; identifying all fees, including direct compensation and revenue

sharing, to ensure that the recordkeeping fees are reasonable; and remaining informed about

overall trends in the marketplace concerning the fees paid by other plans and the recordkeeping

rates that are available. Id. ¶ 130, 133-135. To support its claims, the Complaint includes data on



                                                 16
the annual direct costs paid to Prudential from 2015-2018, which demonstrates that the cost per

participant rose from $22.89 to $92.54 during the period. Id. ¶ 136. This is unreasonable, Plaintiffs

allege, because the normal recordkeeping fees for a comparable plan would be between $20 and

$40 per participant at the start of the Class Period, and should have been lower in the following

years. Id. ¶ 138. Plaintiffs further aver that the increased in recordkeeping costs on a per

participant basis indicates that the Committee failed to leverage the growing size of the Plan. Id.

¶ 139. These allegations are similar to those deemed sufficient to state a claim in Sweda, as well

as in recent decisions from other courts in this District. See Sweda, 923 F.3d at 332; McGowan,

2021 WL 1399870 at *5; Silva, 2020 U.S. Dist. LEXIS 250206, at *12.

       Defendants’ arguments to the contrary are unavailing. Several arguments raised by

Defendants view specific allegations in isolation and argue that, standing alone, they are

implausible. For example, Defendants argue that “[t]he premise of Plaintiffs’ claim is that there

is a requirement to offer a certain number of passively managed index funds in a 401(k) plan,” and

that this is not a requirement under ERISA. Def. Br. at 12. Defendants also assert that Plaintiffs

failed to plausibly allege that the index funds included in the plan were unreasonably expensive

because Plaintiffs do not provide allegations concerning the expenses of two of the three index

funds offered. Def. Br. at 13. The Third Circuit has instructed that “[t]he complaint should not be

parsed piece by piece to determine whether each allegation, in isolation, is plausible.” Sweda, 923

F.3d at 331 (internal quotation omitted). Taking a holistic approach, as this Court must at the

motion to dismiss stage, Plaintiffs have plausibly alleged violations of the duty of prudence.

       Defendants also contend that Plaintiffs failed to plausibly allege a claim because the

comparison funds were inappropriate or insufficient.         For example, Defendants argue that

Plaintiffs failed to sufficiently claim that the Plan’s investment options underperformed their



                                                 17
benchmarks because the Complaint does not use the benchmarks listed in each fund’s prospectus.

Def. Br. at 15-19. Defendants also argue that actively managed funds cannot be compared with

index funds. Id. at 20-21. These arguments are not properly considered at this stage because “an

inquiry into whether the alternative funds Plaintiff[s] suggest[] are apt comparisons is a question

of fact unsuitable for resolution on a motion to dismiss.” Silva, 2020 U.S. Dist. LEXIS 250206,

at *13 (alterations in original) (internal quotation omitted).

       Additionally, Defendants submit that Plaintiffs’ identification of cheaper and/or better

alternative investments fails to state a claim because ERISA confers no duty to select the cheapest

option or the best performing fund. Def. Br. at 18, 20. Again, this Court must employ a holistic

approach and look to the Complaint’s allegations as a whole; Plaintiffs’ plausible allegations, taken

together, create a reasonable inference of mismanagement. McGowan, 2021 WL 1399870, at *6.

       Finally, in response to Plaintiffs’ allegations that Defendants failed to monitor the Plan’s

investment options, Defendants argue that Plaintiffs’ own allegations undermine this point because

the Complaint alleges that the Plan removed several funds. Def. Br. at 21. Whether removing

several funds satisfies the duty of prudence is ultimately a question on the merits. At this stage of

the litigation, the Court must accept Plaintiffs’ account of the facts and draw all inferences in

Plaintiffs’ favor. Sweda, 923 F.3d at 333. Viewing Plaintiffs’ overall allegations of the Plan’s

mismanagement, the Court concludes that dismissal of Plaintiffs’ duty of prudence claim as against

the Committee at this early stage would be inappropriate. See In re Quest Diagnostics, 2021 WL

178274, at *4.

                    i.   Duty of Loyalty

       ERISA also imposes a duty of loyalty and requires that fiduciaries act “with an eye single

toward beneficiaries’ interests.”    McGowan, 2021 WL 1399870, at *7 (quoting Pegram v.



                                                  18
Herdrich, 530 U.S. 211, 235 (2000)). “To plead a loyalty claim, courts look for allegations

suggesting that the fiduciary made decisions benefitting itself or a third party.” Id. “Accordingly,

a plaintiff may not simply ‘recast’ a claim of imprudence as an independent claim of disloyalty

without additional facts suggesting an improper motive or financial benefit.” Silva, 2020 U.S.

Dist. LEXIS 250206, at *19.

       The Complaint includes few, if any, allegations to support a claim for breach of the duty

of loyalty. Absent from the Complaint are any facts to suggest that the Committee was acting for

its own benefit or for the benefit of a third party. Although Plaintiffs’ opposition brief includes

arguments that the Committee was acting for the benefit of Prudential, “it is ‘axiomatic that the

complaint may not be amended by the briefs in opposition to a motion to dismiss,” Olson v. Ako,

724 F. App’x 160, 166 (3d Cir. 2018) (quoting Pennsylvania ex rel. Zimmerman v. PepsiCo, Inc.,

836 F.2d 173, 181 (3d Cir. 1988)), and Plaintiffs’ Complaint does not include sufficient factual

allegations to support these contentions. As a result, Defendants’ motion to dismiss is granted as

to Count One with respect to the duty of loyalty.

           d. Failure to Adequately Monitor Other Fiduciaries (Count Two)

       Count Two is brought against Defendants Konica, the Board, and the individual members

of the Board; however, as previously discussed, the Complaint sufficiently alleges only that Konica

had a duty to monitor the Committee. The Court will therefore analyze Count Two solely as to

Konica.

       “Courts recognize that when a fiduciary has and exercises the power to appoint and remove

plan administrators, it has the duty to monitor those appointees.” McGowan, 2021 WL 1399870,

at *8. Further, “[c]ourts have been willing to find a failure to monitor claim if the plaintiff has

adequately alleged a breach of fiduciary duty claim.” Id. Because the Complaint sufficiently



                                                19
pleads that the Committee breached the duty of prudence, Plaintiffs’ failure to monitor claim also

survives. See id. Defendants’ motion is denied as to Count Two vis-à-vis Konica.

           e. Prohibited Transaction – Excessive and Unreasonable Compensation
              for Services (Count Three)

       Count Three alleges a violation of 29 U.S.C. § 1108(b)(2) based on excessive and

unreasonable compensation paid to the Plan’s recordkeeper, Prudential. Compl. ¶¶ 156-161. As

an initial matter, unlike Counts One and Two, Plaintiffs do not specify against which Defendant(s)

Count Three is brought. One allegation under Count Three refers to “Defendants,” while another

refers to “Defendant.” Compl. ¶¶ 160, 161. Because “prohibited transaction claims require that

an action be taken by an ERISA fiduciary,” and the Complaint plausibly alleges only that the

Committee was a fiduciary with respect to any duties beyond monitoring, the Court construes

Count Three as against the Committee.7

       This claim implicates the Prudential Guaranteed Interest Contract Account (“Prudential

GIC”), which is alleged to be “the single largest holding in the Plan with $191,230,964 invested

as of December 31, 2018.” Compl. ¶ 122. Plaintiffs explain that “[t]he Prudential GIC is a stable

value insurance general account product that is designed to provide liquidity and a stable rate of

return.” Id. The Plan’s assets in the Prudential GIC are invested in Prudential’s General Account,

which invests the funds into a portfolio of bonds and common stocks. Id. Prudential “retains the

spread between the overall rate of return on the general account and the interest credited to Plan

participants.” Id. ¶ 123. Pursuant to the arrangement, Prudential receives compensation for “the

return on the investment of the Plan funds transferred to the [General Account], plus the nominal

0.1% expense ratio paid by Participants in the GIC,” minus “the interest credited to Plan


7
 Defendants indicate that “the Committee is the only Defendant against who such a claim could
be brought.” Def. Br. at 29 n.15. At the same time, Defendants do not challenge Count Three as
an improper group pleading or as unduly vague.
                                               20
participants in the [General Account].” Id. Plaintiffs allege that this results in Prudential receiving

compensation that “greatly exceeds a reasonable fee in relation to the costs of administering the

Prudential GIC.” Id.

        29 U.S.C. § 1106(a) governs prohibited transactions and “erect[s] a categorical bar to

transactions between the plan and a ‘party in interest’ deemed likely to injure the plan.” Sweda,

923 F.3d at 327 (quoting Nat’l Sec. Sys. v. Iola, 700 F.3d 65, 82 (3d Cir. 2012)). This provision

provides, in relevant part, that “[a] fiduciary with respect to a plan shall not cause the plan to

engage in a transaction, if he knows or should know that such transaction constitutes a direct or

indirect . . . furnishing of goods, services, or facilities between the plan and a party in interest.” 29

U.S.C. § 1106(a)(1)(C). To state a claim for a violation of 29 U.S.C. § 1106(a)(1)(D), Plaintiffs

must allege that “(1) a fiduciary, (2) causes a plan to engage in a transaction, (3) that uses plan

assets, (4) for the benefit of a party in interest, and (5) ‘the fiduciary knows or should know that

elements three and four are satisfied.’” Sweda, 923 F.3d 320 (quoting Reich v. Compton, 57 F.3d

270, 278 (3d Cir. 1995) (internal quotation omitted)).

        Defendants characterize the Prudential GIC as a “stable value product” which has “the

insurance company, here Prudential, take the investment risk (and retain the gains in good years,

and eat the losses in bad years), so that participants can have a stable return.” Def. Br. at 28-29.

If Plaintiffs were correct on the law, Defendants argue, then this type of investment product would

be prohibited under ERISA. Defendants argue that the Prudential GIC is a “guaranteed benefit

policy” and ERISA explicitly provides that the assets held in Prudential’s General Account are not

Plan assets so Prudential’s retention of the earnings on these assets is not a prohibited transaction.

Id. at 29.




                                                   21
        Plaintiffs have plausibly pled the first two elements of a § 1106(a)(1)(D) claim – they have

alleged that the Committee was a fiduciary that caused the Plan to enter into transactions. Compl.

¶¶ 36, 47. But the allegations concerning elements three, four, and five are conclusory at best. For

example, the fourth element requires Plaintiffs to show that the arrangement was “for the benefit

of a party in interest.” As the Third Circuit explained in Sweda, the purpose of 29 U.S.C. §

1106(a)(1) is “to rout out transactions that benefit [parties in interest] at the expense of

participants.” 923 F.3d at 338. The Sweda court continued, “Section 1106(a)(1) is not meant to

impede necessary service transactions, but rather transactions that present legitimate risks to

participants and beneficiaries such as ‘securities purchases or sales by a plan to manipulate the

price of the security to the advantage of a party-in-interest.’” Id. (quoting Leigh v. Engle, 727 F.2d

113, 117 (7th Cir. 1984)). The fourth element “require[s] a subjective intent to benefit a party in

interest.” Reich v. Compton, 57 F.3d 270, 279 (3d Cir. 1995). The third Circuit explained as

follows:

                [I]f element four did not require a subjective intent to benefit a party
                in interest, section 406(a)(1)(D) would produce unreasonable
                consequences . . . . If ‘for the benefit of’ is read to mean ‘having the
                effect of benefitting,’ section 406(a)(1)(D) would appear to prohibit
                a fiduciary from causing a plan to engage in any transaction that he
                or she should know would result in any form or degree of benefit for
                any party in interest, even if the transaction would be highly
                advantageous for the plan and the benefit for the party in interest
                would be unintended, indirect, and slight.

Id. There are no allegations that the Prudential GIC account was included in the Plan primarily

for the benefit of a party in interest.

        Plaintiffs’ prohibited transaction claim actually appears to focus on allegations that

Defendants cannot satisfy exceptions to 29 U.S.C. § 1106(a)(1). 29 U.S.C. § 1108 makes the

following exempt from 29 U.S.C. § 1106: “Contracting or making reasonable arrangements with



                                                  22
a party in interest for office space, or legal, accounting, or other services necessary for the

establishment or operation of the plan, if no more than reasonable compensation is paid therefor.”

29 U.S.C. § 1106(b)(2)(A). The Complaint invokes certain provisions within the Code of Federal

Regulations interpreting these exceptions – Plaintiffs suggest that Defendants cannot satisfy these

exceptions and, therefore, this was a prohibited transaction because Prudential’s compensation was

not reasonable. Id. ¶¶ 124-25. But the provisions Plaintiffs discuss concern exceptions to §

1106(a) – i.e., the regulations provide guidance as to how some transactions that appear to violate

§ 1106(a) may be exempt from § 1106(a)’s requirements and, therefore, not prohibited

transactions. While Plaintiffs allege that Defendants’ do not satisfy these exceptions, Opp. Br. at

26-28, Plaintiffs failed to meet their threshold burden, that is, providing sufficient allegations of a

violation of § 1106(a) in the first instance. As a result, the Court concludes that Plaintiffs failed

to state a prohibited transactions claim and Count Three is dismissed.

   IV.      CONCLUSION

         For the reasons set forth above, Defendants’ motion to dismiss is GRANTED in part and

DENIED in part. Count One is dismissed as against Konica and the individual Committee

members and, insofar as it invokes the duty of loyalty, it is dismissed as to the Committee. Count

Two is dismissed as to the Board of Directors and the individual members of the Board. Count

Three is dismissed. The dismissals are without prejudice and Plaintiffs shall have thirty (30) days

to file an amended complaint that cures the deficiencies noted herein. If Plaintiffs do not file an

amended complaint within that time, the claims dismissed without prejudice will be dismissed

with prejudice. An appropriate Order accompanies this Opinion.

Dated:          May 24, 2021

                                                       ______________________________
                                                       John Michael Vazquez, U.S.D.J.

                                                  23
